Citation Nr: 1411379	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1992 to September 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was brought before the Board in November 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further develop the claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. The Veteran did not engage in combat with the enemy and there is no competent or credible evidence of record corroborating the Veteran's claimed in-service stressor, which are not consistent with the circumstances of his service.

2. The Veteran is not diagnosed with PTSD as the result of a verified stressor from active service.

3. The Veteran has not been diagnosed with an acquired psychiatric disorder other than PTSD at any point during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the initial rating decision through a March 2007 notice letter sent to the appellant that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his service connection claim, and of the appellant's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded a VA examination in January 2012.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds this VA examination adequate for the purposes of the instant claim, as it involved a review of the Veteran's pertinent medical history as well as a psychiatric evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the instant claim was previously remanded in November 2011 with instructions that the Veteran be provided a VA examination.  As discussed above, the Veteran was provided the requested examination in January 2012.  There has been substantial compliance with the November 2011 remand and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013) (pertaining to combat veterans).

However, if, as in the present case, the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The January 2012 VA examination report reflects the Veteran has been diagnosed with PTSD per the DSM-IV criteria, and this diagnosis was been linked by the VA examiner to the claimed in-service stressor.  The remaining element of the Veteran's PTSD claim is credible supporting evidence that the claimed in-service stressor(s) occurred.  See 38 C.F.R. § 3.304(f).

Initially, the Board observes the Veteran does not allege, nor does the record reflect, that he engaged in combat with the enemy.  Therefore, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor(s).  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran's only identified in-service stressor linked by the competent medical evidence to his PTSD diagnosis involved witnessing the murder of a fellow Marine coming out of a club while on leave in Mexico.  The Veteran testified at an April 2009 Decision Review Officer (DRO) hearing that this incident occurred in 1993 as best he can remember.  However, the Veteran has not provided VA with the name of the Marine who was shot, or a more specific timeframe despite requests to do so.  The RO determined in August 2007 and February 2010 that there is insufficient corroborating information to verify the Veteran's alleged stressor.

In the absence of confirmation of a stressful incident which supports a diagnosis of PTSD, the diagnosis of PTSD contained in the record is not supported by a verified stressor.  "Just because a physician or other health care professional accepted the Veteran's description of his Vietnam experiences as credible and diagnosed the appellant as suffering from PTSD does not mean that the BVA [is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Board has considered the recent amendments to regulations pertaining to PTSD as a result of a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2013).  The Board acknowledges the January 2012 VA examiner found the Veteran's claimed stressor to be related to his fear of hostile military or terrorist activity.  However, the Board observes that, in order for the presumption contained in 38 C.F.R. § 3.304(f)(3) to apply, the Veteran's claimed stressor must be found to be consistent with the places, types and circumstances of his service.  The Veteran's asserted stressor did not occur in conjunction with the Veteran's service as a Field Radio Operator.  Rather, per his own testimony, he was on liberty in Mexico when the stressor occurred.  Moreover, there is no indication that the stressor was perpetrated by hostile military or terrorist activity.  The Board finds the Veteran's stressor is not consistent with the circumstances of his service; therefore, these regulatory amendments, and the presumptions contained therein, do not apply in the instant case.

As a final note, the Board has considered whether service connection may be warranted for an acquired psychiatric disorder other than PTSD.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Veteran has produced no competent medical evidence that he has been diagnosed with any other psychiatric disorder, and the January 2012 VA examination specifically determined PTSD to be the only valid diagnosis.  Therefore, service connection for a psychiatric disorder other than PTSD is not warranted.

As a fact-finding matter, the Board finds that the Veteran has failed to produce any credible evidence to that his claimed stressor actually occurred.  Therefore, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  There is no doubt to be resolved, and service connection for PTSD is not warranted.


ORDER

Service connection for an acquired psychiatric disorder to include PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


